Citation Nr: 1454098	
Decision Date: 12/09/14    Archive Date: 12/16/14

DOCKET NO.  11-20 782	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a left knee disability.

2.  Entitlement to service connection for a right knee disability.

3.  Entitlement to service connection for a left hip disability.

4.  Entitlement to service connection for a right hip disability.


REPRESENTATION

Veteran represented by:	Pennsylvania Department of Military and Veterans Affairs


ATTORNEY FOR THE BOARD

A. Hinton, Counsel


INTRODUCTION

The Veteran served on active duty from June 1971 to April 1975. 

This matter is before the Board of Veteran's Appeals (Board) on appeal of a July 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office and Insurance Center (ROIC) in Philadelphia, Pennsylvania.  


FINDINGS OF FACT

1.  The preponderance of the evidence is against the claim for service connection for a left knee disability.

2.  The preponderance of the evidence is against the claim for service connection for a right knee disability.

3.  The preponderance of the evidence is against the claim for service connection for a left hip disability.

4.  The preponderance of the evidence is against the claim for service connection for a right hip disability.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a left knee disability have not been met.  38 U.S.C.A. §§ 1131, 5107(b) (West 2014); 38 C.F.R. §§ 3.1, 3.301, 3.303, 3.307, 3.309 (2014).

2.  The criteria for service connection for a right knee disability have not been met.  38 U.S.C.A. §§ 1131, 5107(b) (West 2014); 38 C.F.R. §§ 3.1, 3.301, 3.303, 3.307, 3.309 (2014).

3.  The criteria for service connection for a left hip disability have not been met.  38 U.S.C.A. §§ 1131, 5107(b) (West 2014); 38 C.F.R. §§ 3.1, 3.301, 3.303, 3.307, 3.309 (2014).

4.  The criteria for service connection for a right hip disability have not been met.  38 U.S.C.A. §§ 1131, 5107(b) (West 2014); 38 C.F.R. §§ 3.1, 3.301, 3.303, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act

 The VCAA describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100 , 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102 , 3.156(a), 3.159, 3.326(a).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 38 U.S.C.A. § 5103(a) ; 38 C.F.R. § 3.159(b);  Quartuccio v. Principi, 16 Vet. App. 183 (2002). VCAA notice requirements apply to all five elements of a service connection claim: 1) veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484-86 (2006), aff'd, 483 F.3d 1311 (Fed. Cir. 2007). VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The Veteran was advised of VA's duties to notify and assist in the development of his claim prior to its initial adjudication.  A May 2010 letter explained the evidence necessary to substantiate his claims, the evidence VA was responsible for providing, and the evidence he was responsible for providing.  This letter also informed the Veteran of disability rating and effective date criteria. The Veteran has had ample opportunity to respond/supplement the record and he has not alleged that notice in this case was less than adequate.

The Veteran's service treatment records and VA medical treatment records have been obtained.  The Veteran has not indicated, and the record does not contain evidence, that he is in receipt of disability benefits from the Social Security Administration.  38 C.F.R. § 3.159 (c)(2). 

Additionally, a VA examination was conducted in June 2010.  As the compensation examination was based on a review of the Veteran's history and as the examiner described the disabilities in sufficient detail so that the Board's review is a fully informed one, the examination report is adequate to decide the claim.  See Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007) (holding an examination is considered adequate when it is based on consideration of the appellant's prior medical history and examinations and also describes the disabilities in sufficient detail so that the Board's evaluation of the disability will be a fully informed one).

There is no indication in the record that any additional evidence, relevant to the issues decided, is available and not part of the claims file.  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.

II.  Legal Criteria

Service connection is warranted if the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  In addition, service connection may also be granted on the basis of a post-service initial diagnosis of a disease, where the physician relates the current condition to the period of service.  38 C.F.R. § 3.303(d). 

Service connection may be granted on a secondary basis for a disability that is proximately due to or is aggravated by a service-connected disease or injury.  38 C.F.R. § 3.310(a).

Some chronic diseases, including arthritis, are presumed by law and regulation to have been incurred in service, if they become manifest to a degree of ten percent or more within a corresponding applicable presumptive period.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.

Entitlement to service connection on the basis of a continuity of symptomatology after discharge under 38 C.F.R. § 3.303(b) is only available for the specific chronic diseases listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013). 

Service connection may be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred in service.  38 C.F.R. § 3.303(d) .

A significant lapse in time between service and post-service medical treatment may be considered as part of the analysis of a service connection claim.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).

A necessary element to establish entitlement to service connection is the existence of a current disability.  See Degmetich v. Brown, 104 F.3d 1328 (1997) (holding that section 1110 of the statute requires the existence of a present disability for VA compensation purposes); see also Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).  The presence of a disability at the time of filing of a claim or during its pendency warrants a finding that the current disability requirement has been met, even if the disability resolves prior to the Board's adjudication of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a veteran is competent to report on that of which he or she has personal knowledge). 

Lay evidence can also be competent and sufficient evidence to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007). 

When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau, 492 F.3d at 1376-77 . 

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the Veteran.  38 U.S.C.A. § 5107(b) .

III.  Evidence and Analysis

The Veteran's Report of Separation From Active Duty, DD214N, shows that his primary specialty was dental technician.

During a June 1971 enlistment examination, the Veteran reported no problems referable to the knees or hips; and examination of the lower extremities and other musculoskeletal system was normal.

An August 1971 treatment note shows complaints of left knee pain.  The impression was knee strain, which was treated with "A-Balm" and hot compress.

During an April 1975 separation examination, the Veteran reported he had cramps in his legs.  He reported he did not have trick or locked knee, arthritis, bone, joint or other deformity, or lameness.  The April 1975 separation examination report noted on examination an abnormality of the lower extremities on examination, which was further noted as "knee arthralgia with prolonged weight bearing-etiology minimal, degenerative joint disease-NCD (not considered disabling)."  

The report of a June 2010 VA examination shows that the Veteran reported a history in service of prolonged weight bearing on his left knee resulting in treatment in the infirmary and a diagnosis of left knee arthralgia.  He reported that he was given rest, analgesic medication, and cold compresses.  After several days he returned to work on the ship where he was stationed.  The Veteran reported that he presently has left knee complaints due to the in-service symptoms, which have caused him to develop compensation to the right side of his body that affects his right knee and hip.  The Veteran reported he had right knee and right hip pain with weight bearing on the right side or walking up steps.  

The examination report medical history section records that there was no history of hospitalization or surgery, trauma to the joints, or neoplasm.  The right knee had no deformity, giving way, instability, pain, stiffness, weakness, incoordination, decreased speed of joint motion or other symptoms.  There were no episodes of dislocation or subluxation or locking or effusions.  Increased exercise caused discomfort to the hip and knee joints.

On examination of the right knee, the examiner noted that there were no abnormal findings of the right knee.  The right hip evaluation was negative for abnormal findings.  The examination of the left knee was normal.  The examiner made findings that the Veteran had no limited range of motion of the knees on the left or right side other than that prohibited by his weight. 

Findings of diagnostic imaging examination of the left and right knee and bilateral hips were normal with impressions of unremarkable for all four joints.  

The examination report contains diagnoses of right knee pain; bilateral knee pain; right hip pain; and left knee arthralgia (joint pain).  The examiner concluded with an opinion that the Veteran presented with complaints of multiple joint pain; that examination was normal and the Veteran's problem is with his morbid obesity.  The examiner noted that the Veteran's weight and size precluded the Veteran from daily functions, and tenderness was due to overuse and incorrect weight bearing.  The examiner concluded that the examination was without abnormality other than the Veteran's marked increased size.  The examiner noted that her opinion was in accordance with the medical textbooks and professional literature and personal experience.

VA treatment records on file are dated in June and July 2010.  These outpatient treatment records contain no record of treatment of any knee or hip problem.

Although service treatment records show that the Veteran was treated in August 1971 for left knee pain at that time, for which the impression was knee strain, there is no indication in service treatment records of any complaints later, or evidence otherwise of any left knee problem in service.  

The April 1975 separation examination noted knee arthralgia (joint pain) and contains a notation of degenerative joint disease.  However, there is no indication that any arthritis was found at that time using diagnostic imaging examination, or that the condition at that time consisted of more than complaints of pain.  During the pendency of the claim, the June 2010 VA examination report shows that diagnostic imaging examination showed normal findings for both knees and hips.  

The June 2010 VA examiner concluded with an opinion that examination was normal, and he associated the Veteran's complaints of multiple joint pain to a weight condition unrelated to service.  The medical treatment records on file are consistent with the medical history noted during VA examination, and do not include a diagnosis of any chronic condition of either knee or hip. 
 
The Veteran is not competent to determine the diagnosis of any knee or hip joint disability.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  As the Veteran's statements are not competent evidence on diagnosis, the Board need not address their credibility. 

In sum, the medical evidence shows there is no left or right knee pathology or left or right hip pathology-including on x-rays and findings on physical examination-of any separate and identifiable disability of the left or right knee or left or right hip. The Veteran did have complaints of joint pain in the left knee at separation from service; however, without any evidence of a specific injury or disease in service, or of identifiable pathology associated with the symptoms of pain, service connection cannot be established.  The Court has held that pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted.  See Sanchez-Benitez, 13 Vet. App. at 285.

The Board understands the Veteran's contentions that his left knee issues caused obesity which in turned caused his other orthopedic complaints and his contention that his right knee and bilateral hip issues are secondary to his left knee problems, but as a threshold matter to establish service connection, there must be a current disability.  As noted above, pain alone, without identifiable underlying pathology, is not a disability for VA purposes.  At no time during the pendency of this claim has there been a diagnosis of any disability of the right or left knee or of the right or left hip.  In the absence of proof of such present disability, there can be no valid claim for service connection.  Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

The preponderance of the evidence is against the claim for service connection for a left knee disability; there is no doubt to be resolved; and service connection for a left knee disability is not warranted.
 
The preponderance of the evidence is against the claim for service connection for a right knee disability; there is no doubt to be resolved; and service connection for a right knee disability is not warranted.

The preponderance of the evidence is against the claim for service connection for a left hip disability; there is no doubt to be resolved; and service connection for a left hip disability is not warranted.

The preponderance of the evidence is against the claim for service connection for a right hip disability; there is no doubt to be resolved; and service connection for a right hip disability is not warranted.

 
ORDER

Service connection for a left knee disability is denied.

Service connection for a right knee disability is denied.

Service connection for a left hip disability is denied.

Service connection for a right hip disability is denied.




____________________________________________
M. N. HYLAND
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


